Per Curiam.
The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered, and decreed by the Court that the order of the court below should be, and the same is hereby, reversed and the cause remanded with directions to grant the prayer of ■ the petition and direct that the petitioners be made parties to the suit.
Buford, C.J., and Whítfield, Ellis, Terrell, Brown and Davis, J.J., concur.